Citation Nr: 0838248	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  02-05 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral pes planus prior to August 17, 2006.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from March 1962 to 
February 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

Prior to August 17, 2006, the veteran's bilateral pes planus 
was not productive of objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral pes planus were not met prior to August 17, 
2006.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that, once service 
connection is granted, the claim is substantiated and 
additional notice is not required.  Thus any defect in the 
notice provided to the veteran is not prejudicial.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was afforded relevant VA 
examinations in December 2001, April 2003, and June 2004.  No 
allegations have been made that these examinations are 
inadequate for rating purposes, nor does the Board finds so.  
Furthermore, a current VA examination would not provide 
evidence of the severity of the veteran's bilateral pes 
planus during the relevant appeal period because this 
decision is only concerned with the rating period prior to 
August 17, 2006.  Thus, further examination of the veteran 
would serve no useful purpose.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claim. 

II.  Procedural History

Initially, the Board believes a discussion of the procedural 
history of this appeal would be instructive.  The veteran's 
claim was an original claim for service connection filed in 
July 1999.  By rating decision issued in November 2000, the 
RO granted service connection for bilateral pes planus 
evaluated as noncompensable under Diagnostic Code 5276 
effective July 28, 1999.  The veteran thereafter appealed the 
denial of a compensable disability rating for his now 
service-connected bilateral pes planus.  The veteran's appeal 
was remanded by the Board in August 2003.  Subsequently, in 
an October 2003 rating decision, a disability rating of 10 
percent was granted effective July 28, 1999.  In April 2004, 
the Board again remanded the veteran's appeal.  After 
conducting further development, a disability rating higher 
than 10 percent was denied, and the veteran's claim was 
returned to the Board.  

By decision issued in November 2005, the Board denied the 
veteran's claim for an increased disability rating for his 
service-connected pes planus.  The veteran appealed that 
denial to the Court of Appeals for Veterans Claims (Court).  
By decision issued in September 2007, the Court remanded the 
veteran's appeal to the Board.  

In January 2008, the Board issued a new decision in which it 
granted a disability rating of 30 percent for the veteran's 
bilateral pes planus as of August 17, 2006, but denied a 
disability rating higher than 10 percent prior to that date.  
August 17, 2006, was assigned as the effective date of the 
increase as the Board found it was the first date that an 
increase in disability consistent with the 30 percent rating 
criteria in Diagnostic Code 5276 was factually ascertainable.  
The veteran again appealed to the Court.  In August 2008, 
pursuant to a Joint Motion for Partial Remand, the Court 
remanded that portion of the Board's January 2008 decision 
that denied a disability rating in excess of 10 percent prior 
to August 27, 2006, and dismissed the veteran's appeal as to 
the remaining issue (i.e., an initial disability rating in 
excess of 30 percent as of August 17, 2006).

Thus, the only question remaining for appellate consideration 
by the Board is whether a disability rating in excess of 10 
percent for the veteran's service-connected bilateral pes 
planus is warranted prior to August 17, 2006, which is 
discussed below.  

III.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2008).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2008), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2008).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).  

The veteran's service-connected bilateral pes planus is 
evaluated as 10 percent disabling under Diagnostic Code 5276 
prior to August 17, 2006.  Under that code, where the pes 
planus is moderate, whether unilateral or bilateral, with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet, a 10 percent rating is assigned.  Where the 
pes planus is bilateral and severe, with objective evidence 
of marked deformity  (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, a 30 percent rating is 
assigned.  Where the pes planus is bilateral and pronounced, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, a 50 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).  
 
The veteran's claim for a higher evaluation for bilateral pes 
planus is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

In evaluating the veteran's disability, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2008); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2008).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2008).  

After considering all the evidence, the Board finds that the 
evidence fails to establish entitlement to a disability 
rating in excess of 10 percent for bilateral pes planus prior 
to August 17, 2006.  The evidence shows that the veteran has 
received treatment at VA medical facilities since July 1999 
for his foot pain.  He has multiple diagnoses including pes 
planus, heel spur syndrome and degenerative joint disease of 
the feet including the first metatarsophalangeal joints.  

Initial VA treatment records from July 1999 note that the 
veteran has bilateral pes planus, but he did not express any 
complaints.  In April 2000, the veteran was seen in the 
Podiatry Clinic with complaints of heel pain.  He complained 
of worse heel pain in the morning with first steps after 
being off his feet all night, and of arch pain by days end.  
Physical examination revealed a pes planus foot type with a 
hypermobile first ray.  He had no medial arch pain with 
palpation or with or without hallux dorsiflexion.  He did, 
however, have palpable pain over the medial plantar calcaneal 
tubercle.  Ankle jerk, plantar flexion/dorsiflexion and 
subtalar joint eversion/inversion were all reduced but pain 
free and without crepitus.  The assessment was heel spur 
syndrome.  The veteran was given a prescription for orthotics 
for heel spurs and appropriate shoe gear and importance of 
stretching exercises were discussed.  Subsequent treatment 
records continue to show the same complaints and findings 
with only minimal relief from the orthotics.  

The veteran underwent an initial VA examination in December 
2001.  At that examination, he reported having pain in his 
feet rated as 6 out of 10 that occurred 3 times per week, 
lasting about 20 to 30 minutes.  He denied weakness secondary 
to pain, but did state that he had numbness, swelling, heat 
and redness of the feet.  He referred that his pain was 
mostly when ambulating, but he did not use any assistive 
devices.  He did wear shoe inserts.  Physical examination 
revealed there was no redness or swelling of the feet.  
Strength was 5/5 bilaterally.  Ankle jerk was +2 bilaterally.  
His gait was unaffected.  He did not have any hallux valgus 
deformities of the great toes or tenderness of arches on 
palpitation.  The examiner questioned the correct diagnosis 
for the veteran's foot problem and deferred his diagnosis 
until x-rays could be taken.  X-rays revealed mild pes planus 
bilaterally.  

The veteran underwent a second VA examination in April 2003.  
At this examination, he complained of pain in the 
metatarsophalangeal joints and tarsometatarsal joints when he 
steps first thing in the morning and also after walking two 
blocks.  He denied any swelling or redness of the joints.  He 
reported having been given orthotics but that they do not 
relieve his pain.  For pain, he takes Tylenol three to four 
tablets an average of three to four times a week.  Physical 
examination revealed that the veteran used a cane.  He 
stepped with his toes slightly dorsiflexed.  There were no 
calluses on the plantars.  He verbalized tenderness during 
flexion at the metatarsophalangeal joints and the metatarsal 
joints, and also with flexion of the ankles.  There was no 
tightness in the Achilles' tendons, and they were aligned 
with the forefeet.  There was flattening of the medial 
longitudinal arches, but no pronation.  The weight bearing 
line was not medial to the great toe, and there was no inward 
bowing of the Achilles' tendons.  There was pain on eversion 
and inversion of the feet.  He wore orthotics for heel pain, 
but his shoes showed no unusual wear pattern.  It was noted 
in the report that x-rays of the feet showed pes planus and 
calcaneal spurs.  The assessment was pes planus.

The veteran underwent a third VA examination in June 2004.  
At this examination, he complained of pain, swelling, 
stiffness and fatigability.  He stated his feet hurt when he 
first steps in the morning, lasting for two hours.  It also 
hurts when he bears weight after sitting for one hour.  He 
referred using a cane and wearing foot inserts.  He said he 
was able to walk 30 minutes at most.  His pain is alleviated 
by Tylenol, one tablet three times a day every two days.  He 
also was taking Etodolac every day.  Physical examination 
revealed flattening of the medial longitudinal arch.  He was 
tender on palpation of the metatarsophalangeal joints and 
ankles bilaterally.  There was no edema.  The skin had no 
ulceration, no dystrophy and no calluses.  He had full range 
of motion of both ankle joints and metatarsophalangeal 
joints.  The Achilles' tendons were not rigid or tender.  He 
did experience pain during flexion of the metatarsophalangeal 
joints and ankle joints.  He was not using a cane that day.  
The Achilles' tendons were in line with the forefeet, the 
weight bearing line was not medial to the great toe, there 
was no inward bowing of the Achilles' tendons, and there was 
no pain on inversion or eversion of the feet.  The report 
notes that x-rays showed inferior and posterior calcaneal 
heel spurs of the feet bilaterally.  They also showed 
degenerative changes of the tarsal bones in the right foot, 
and spurring of the metatarsal joint of the left big toe.  
The diagnoses were bilateral pes planus and bilateral 
degenerative joint disease of the feet.

A July 2004 VA treatment note indicates that the veteran had 
gotten new inserts and his feet felt much better.  A January 
2005 treatment note indicates that his feet were 
asymptomatic, responding well to inserts and occasional use 
of pain medication.  In March 2005, the veteran was seen as a 
walk-in with complaints of his feet swelling for two weeks, 
mostly at the end of the day and better in the morning.  
Examination noted very minimal edema of the extremities.  The 
assessment was that the veteran's edema of the lower 
extremities was most probably postural.  He was advised to 
avoid standing or sitting and, if he is sitting, to prop his 
legs up. He was also prescribed Maxzide (also known as 
Triamterene with Hydrochlorothiazide), which is a combination 
of an antihypertensive medication and a diuretic.  At the 
July 2005 follow up visit, the veteran made no complaints of 
swelling in his feet, and reported that he has been pain free 
since he started using inserts.  It was noted that the 
veteran was still on Maxzide in combination with Nifedipine 
for his hypertension with good control.  Subsequent treatment 
notes show the veteran continued taking Maxzide and made no 
further complaints of his feet swelling.  

A year later, in July 2006, the veteran was seen with renewed 
complaints of pain in his feet that had remained unchanged 
even with the use of orthotics.  Beginning on August 17, 
2006, the treatment notes started showing that the veteran 
had decreased longitudinal arches and excessive pronation in 
late midstance.  He continued to complain of pain in his feet 
and to have decreased longitudinal arches.  However, no edema 
was ever complained of or noted to be present.  The last 
treatment note from May 2007 showed the veteran's condition 
had remained unchanged.  In other words, he had decreased 
longitudinal arches and excessive pronation in late 
midstance, but range of motion and strength were normal.  
There were no signs of infection or ulceration.  Nor was 
there any edema.

The Board finds that this evidence fails to establish that 
the veteran's disability picture is consistent with a 
disability rating higher than 10 percent prior to August 17, 
2006.  The objective medical evidence fails to show the 
veteran had marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  The Board 
acknowledges (as the Court noted) that the evidence indicates 
the veteran had fallen medial longitudinal arches.  The Board 
finds, however, that this evidence alone is insufficient to 
establish pronation.  First, although indicating the presence 
of fallen medial longitudinal arches, the VA examiners have 
specifically failed to find the existence of pronation.  
Indeed, although the April 2003 VA examiner found the veteran 
had fallen medial longitudinal arches, the examiner also 
specifically found that there was no pronation.  In addition, 
the most recent treatment records show that the veteran has 
excessive pronation in late midstance also separately 
indicate the veteran has fallen longitudinal arches.  The 
fact that the physicians separately list fallen arches and 
pronation as symptoms of the veteran's bilateral pes planus 
leads to the conclusion that these symptoms do not have the 
same meaning.  Otherwise, the physicians' findings would be 
redundant.  Rather, the logical conclusion is that pronation 
is a different symptom than fallen arches, each symptom 
having a distinct medical significance.  The Board finds, 
therefore, that the failure of the physicians to list 
pronation as a symptom of the veteran's bilateral pes planus 
is significant for finding that pronation was not present 
although the veteran had fallen medial longitudinal arches.  
Thus, that criterion for a 30 percent disability rating is 
not met.  

Furthermore, the objective medical evidence shows that the 
weight-bearing line was not medial to the great toe, the 
Achilles tendon was aligned with the forefeet, and there was 
usually no pain on eversion or inversion of the feet.  These 
findings are not even consistent with the rating criteria for 
a 10 percent disability rating (i.e., weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achilles, and pain on manipulation of the feet).  Thus, these 
findings fail to indicate that the veteran's bilateral pes 
planus meets the criteria for a 30 percent disability rating.   

The Board acknowledges that the veteran has consistently 
complained of pain in his feet on use.  In addition, some of 
the earlier medical evidence indicates the presence of pain 
on manipulation and use.  This evidence, however, relates the 
veteran's pain to heel spur syndrome rather than the 
veteran's bilateral pes planus as it was located in the 
medial plantar calcaneal tubercle.  Later on, the pain on 
manipulation of the veteran's feet was associated with 
degenerative changes in the first metatarsophalangeal joints, 
rather than his bilateral pes planus.  The objective medical 
evidence fails to show that the veteran generally had pain on 
either eversion or inversion of the feet on examination.  The 
Board acknowledges that the April 2003 VA examiner found pain 
on eversion and inversion of the feet, but this single 
finding, without further objective findings seen in the rest 
of the medical evidence, is not sufficient to establish that 
the veteran's overall disability picture is consistent with a 
30 percent disability rating.  Thus, the overwhelming 
objective medical evidence fails to establish that the 
veteran's bilateral pes planus is manifested by pain on 
manipulation and use accentuated, and that criterion for a 30 
percent disability rating has not been met.

In addition, the Board acknowledges that the veteran has 
reported multiple times that he has swelling in his feet.  
However, there is no objective medical evidence that any 
swelling of the veteran's feet is related to his service-
connected bilateral pes planus.  The VA podiatry treatment 
records and all VA examination reports show that the veteran 
had no edema (i.e., swelling) of the feet.  Only the March 
2005 treatment note indicates the veteran had edema of the 
lower extremities, but this was considered to be probably 
postural in nature.  The veteran was given medication that 
included a diuretic and, as of the next visit in July 2005, 
no further complaints or findings of edema are seen.   One 
treatment note, especially one that makes no association to 
the veteran's service-connected disability, is not sufficient 
to indicate swelling on use due to his bilateral pes planus. 

Furthermore, while the veteran can report that he has 
swelling of his feet, he is not competent to say that it is 
etiologically related to his service-connected bilateral pes 
planus.  As a layperson, the veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The 
Board does no question the veteran's competency or 
credibility in reporting swelling in his feet.  However, 
without competent medical evidence relating the swelling in 
his feet to his service-connected bilateral pes planus, the 
Board finds that the veteran's reports of swelling in the 
feet standing alone are insufficient to establish an 
etiological relationship between the swelling of his feet and 
his service-connected bilateral pes planus.  As there is no 
competent medical evidence suggesting a relationship between 
the veteran's complaints of swelling (edema) in his feet and 
his service-connected bilateral pes planus, that criterion 
for a 30 percent disability rating is not met.

Moreover, the Board notes that there is no objective medical 
evidence that the veteran has callosities of either or both 
feet related to his service-connected bilateral pes planus.  
Thus, that criterion for a 30 percent disability rating is 
also not met.

The Board also notes that the medical evidence fails to 
establish that the veteran's bilateral pes planus is 
productive of additional functional loss due to weakness, 
fatiguability, incoordination or additional pain on motion.  
No objective findings have been made indicating these factors 
are present due to the veteran's service-connected bilateral 
pes planus.  Furthermore, the veteran himself has denied 
having such additional limitations.  Thus a higher disability 
rating is not warranted under 38 C.F.R. § 4.40 and 4.45.

Lastly, the Board notes (as instructed in the Joint Motion 
for Partial Remand) that it has considered whether a separate 
disability rating is warranted under Diagnostic Code 5003 for 
degenerative arthritis of the bilateral feet.  The Board 
finds that it is not.  Although the medical evidence clearly 
establishes that the veteran has degenerative arthritis of 
the first metatarsophalangeal joints bilaterally and also in 
between some of the bones in the right foot, there is no 
medical evidence suggesting that this arthritis is in any way 
associated with the veteran's service-connected bilateral pes 
planus.  The Board acknowledges that, in its January 2008 
decision granting a 30 percent disability rating as of August 
17, 2008, that it made reference to the fact that the 
evidence shows the veteran had degenerative changes of the 
first metatarsophalangeal joints.  This, however, was merely 
an observation.  The Board made it clear on page 11 of its 
decision in the third paragraph that the increase to 30 
percent was based on the medical evidence establishing that 
the veteran now has bilateral pronation as well as pain on 
manipulation and use accentuate.  Furthermore, the Board did 
not make any finding relating the veteran's degenerative 
arthritis of the first metatarsophalangeal joints to his 
service-connected bilateral pes planus, and now declines 
doing so and assigning separate evaluations for the arthritis 
in the veteran's feet.

Thus the preponderance of the evidence is against finding 
that a disability rating in excess of 10 percent for the 
veteran's pes planus is warranted prior to August 17, 2006.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus prior to August 17, 2006, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


